            Case 2:19-cv-01191-JAM-CKD Document 23 Filed 10/12/20 Page 1 of 6



1    JOHN L. BURRIS, Esq. SBN 69888
     LAW OFFICES OF JOHN L. BURRIS
2    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
3    Oakland, California 94621
     Telephone: (510) 839-5200
4    Facsimile: (510) 839-3882
     john.burris@johnburrislaw.com
5
     Attorneys for Plaintiffs
6

7

8                                    UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10
     KORI MCCOY, individually and as Co-                 CASE NO.: 2:19-cv-001191 JAM-CKD
11
     Successor-in-Interest to Decedent WILLIE
12   MCCOY; MARC MCCOY, individually and as              NOTICE OF WITHDRAWAL AS
     Co-Successor-in-Interest to Decedent WILLIE         COUNSEL OF THE LAW OFFICES OF
13   MCCOY; LOUIS MCCOY, individually and as             JOHN L. BURRIS; DECLARATION OF
     Co-Successor-in-Interest to Decedent WILLIE         JOHN L. BURRIS
14
     MCCOY; SHAWNMELL MITCHELL,
15   individually and as Co-Successor-in-Interest to
     Decedent WILLIE MCCOY; and MARQUTA
16   MCCOY, individually and as Co-Successor-in-
     Interest to Decedent WILLIE MCCOY,
17

18                   Plaintiffs,

19   v.

20   CITY OF VALLEJO, a municipal corporation; et
21
     al.
                           Defendants.
22

23

24   TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
25           PLEASE TAKE NOTICE that John L. Burris (SBN 069888) and the Law Offices of John

26   L. Burris are withdrawing as counsel for all Plaintiffs, specifically: KORI MCCOY, LOUIS

27   MCCOY, MARC MCCOY, SHAWNMELL MITHCHELL, and MARQUITA MCCOY

28   (collectively “Plaintiffs”).



                                     NOTICE OF WITHDRAWAL and DECLRATION - 1
            Case 2:19-cv-01191-JAM-CKD Document 23 Filed 10/12/20 Page 2 of 6



1              Melissa C. Nold (SBN 301378) of Nold Law will continue to act as counsel of record for
2    Plaintiffs in this matter.
3              It is respectively requested that the clerk update the docket to reflect the above described
4    changes.
5
     Dated: October 9, 2020                          LAW OFFICES OF JOHN L. BURRIS
6

7                                                    __/s/ John L. Burris                   _
                                                     John L. Burris
8                                                    Attorneys for Plaintiffs
9

10                                   DECLARATION OF JOHN L. BURRIS
11             1.     I, John L. Burris, am an attorney of record for Plaintiffs KORI MCCOY, LOUIS
12   MCCOY, MARC MCCOY, SHAWNMELL MITCHELL, and MARQUITA MCCOY in the above-
13   captioned case. I have personal knowledge of the facts contained in this Declaration, and if called
14   upon to testify, I could and would testify competently as to the truth of facts contained herein.
15             2.     On February 12, 2019, I entered into a written retention agreement with the clients.
16             3.     On June 27, 2020, I filed the Complaint for Damages for Civil Rights Violation.
17             4.     In a letter signed on August 14, 2020, LOUIS MCCOY informed my law office that
18   he no longer wanted me to represent him. A true and correct copy of that letter is attached hereto.
19             5.     In a letter signed on August 10, 2020, KORI MCCOY informed my law office that he
20   no longer wanted me to represent him. A true and correct copy of that letter is attached hereto.
21             6.     In a letter signed on August 10, 2020, SHAWNMELL MITCHELL informed my law
22   office that he no longer wanted me to represent him. A true and correct copy of that letter is attached
23   hereto.
24             7.     In a recent telephone conversation I had with MARC MCCOY, he informed me that
25   he no longer wanted me and my office to represent him as he needed to respect his family wishes in
26   this regard.
27             8.     On September 16, attorney Melissa Nold informed my assistant Cindy Cox that
28   MARQUITA MCCOY no longer wanted me and my office to represent her.



                                      NOTICE OF WITHDRAWAL and DECLRATION - 2
           Case 2:19-cv-01191-JAM-CKD Document 23 Filed 10/12/20 Page 3 of 6



1           8.      Attorney Melissa Nold is currently counsel of record for all five Plaintiffs in this
2    matter and has represented to me that she will continue as counsel for the Plaintiffs. She has further
3    represented to my office that she will accept ECF notification on behalf of all Plaintiffs of my Notice
4    of Withdrawal in this matter.
5           I declare under penalty of perjury under the laws of the United States that the foregoing is true
6    and correct, and that I executed this Declaration in Oakland, California on October 9, 2020.
7
                                                   __/s/ John L. Burris                   _
8                                                  John L. Burris
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                     NOTICE OF WITHDRAWAL and DECLRATION - 3
Case 2:19-cv-01191-JAM-CKD Document 23 Filed 10/12/20 Page 4 of 6
Case 2:19-cv-01191-JAM-CKD Document 23 Filed 10/12/20 Page 5 of 6
Case 2:19-cv-01191-JAM-CKD Document 23 Filed 10/12/20 Page 6 of 6
